UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K/A (Amendment No. 2 ) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 14, LIBERTY ALLIANCE, INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 000-52746 (Commission File No.) 87-0438200 (IRS Employer ID No.) 6/F, Building 51, Road 5, Qiongyu Road, Technology Park Nanshan District Shenzhen People’s Republic of China (Address of Principal Executive Offices) (+86 755 26612106) Registrant’s Telephone Number, Including International Code and Area Code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE This Amendment No.2 to Form8-K (this “Amendment No. 2”) amends the Current Report on Form8-K originally filed with the U.S. Securities and Exchange Commission ( the “SEC”) on May 20, 2008, as amended by Amendment No. 1 to Form 8-Kfiled with the SEC on September 25, 2008 (collectively the “Original Report”), of SinoHub, Inc., a Delaware corporation formerly named Liberty Alliance, Inc. ( the “Company”, “our”, “we”, or “us”). We are filing this Amendment No. 2 to do the following: · revise the disclosure in the section titled “Description of Business –Subsidiaries and Joint Ventures” in Item 2.01 and in Exhibit 21.1 to clarify the relationship between SinoHub Electronics Shenzhen, Ltd.and SinoHub SCM Shenzhen, Ltd. · provide additional information in the section titled “Certain Relationships and Related Transactions”in Item 2.01with respect to additional transactions between the Company, SinoHub and related parties. · supplement the disclosure in the section titled “Description of Securities– Registration Rights”in Item 2.01 to clarify certain rights of former holders of SinoHub International preferred stock; · revise the disclosure in the section titled “Indemnification of Officers and Directors –Indemnification of Directors and Officers”in Item 2.01 to clarify the source of the Company’s indemnification obligations to its directors and officers; · provide additional information in Item 3.02 with respect to sales of unregistered securities by the Company and its wholly-owned subsidiary SinoHub International, Inc., a Delaware corporation formerly named SinoHub, Inc. (“SinoHub International”), for the 3 years preceding the Merger, as such term is defined herein; · provide financial statements for SinoHub International for the three months ended March 31, 2008 and March 31, 2007 and to update the Management’s Discussion and Analysis of Financial Condition and Results of Operations to discuss results for thethree months ended March 31, 2008 and March 31, 2007. This Amendment No. 2 is not intended to revise or update any of the otherdata presented in the Original Report. Other than the revisions referred to above, all other information included in the Original Report remains unchanged.This Amendment No. 2 continues to speak as of the date of the Original Report and is not intended to, nor does it, reflect events that have occurred since the filing of the Original Report, and does not modify or update the disclosures therein in any way other than as required to reflect the changes described above.As this Amendment No. 2 speaks as of the date of the Original Report, historical share amounts with respect to the issuance of shares of SinoHub International prior to the Merger have been adjusted to give retroactive effectto the Merger in which the shareholders of SinoHub International received 3.718425shares of the Company’s common stock for each outstanding share of SinoHub International common stock but not a 1-for-3.5 reverse stock split effected on July 18, 2008, subsequent to the original filing of the Original Report. Amendment No.1 to Form8-K amended the Original Report to make the changes identified in the table below to the Consolidated Statements of Operations and Comprehensive Income and corresponding changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Consolidated Statements of Operations and Comprehensive Income 2007 2007 2006 2006 Original Amended Original Amended Net Sales Supply Chain Management service income $ 1,123,617 $ 2,095,779 $ 735,676 $ 1,686,614 Sales of electronic components 27,670,746 26,698,584 18,316,187 17,365,249 Total Net Sales 28,794,363 28,794,363 19,051,863 19,051,863 Cost of Sales Supply Chain Management 263,563 995,178 172,780 971,147 Electronic components 21,862,174 21,130,559 14,835,780 14,037,539 Total Cost of Sales 22,125,737 22,125,737 15,008,560 15,008,686 2 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS The Current Report on Form 8-K contains forward looking statements that involve risks and uncertainties, principally in the sections entitled "Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”All statements other than statements ofhistorical fact contained in this Current Report on Form 8-K, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements.We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” or “will” or the negative of these terms or other comparable terminology.Although we do not make forward looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this Current Report on Form 8-K, which may cause our or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Moreover, we operate in a very competitive and rapidly changing environment.New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short term and long term business operations, and financial needs.These forward-looking statements are subject to certain risks and uncertainties that could cause our actual results to differ materially from those reflected in the forward looking statements.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Current Report on Form 8-K, and in particular, the risks discussed below and under the heading “Risk Factors” and those discussed in other documents we file with the Securities and Exchange Commission that are incorporated into this Current Report on Form 8-K by reference.The following discussion should be read in conjunction with our annual report on Form 10-K and our quarterly reports on Form 10-Q incorporated into this Current Report on Form 8-K by reference, and the consolidated financial statements and notes thereto included in our annual and quarterly reports.We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements.In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Current Report on Form 8-K may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statement. You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this Current Report on Form 8-K.Before you invest in our common stock, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this Current Report on Form 8-K could negatively affect our business, operating results, financial condition and stock price.Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this Current Report on Form 8-K to conform our statements to actual results or changed expectations. ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Except as otherwise indicated by the context, references in this document to “Liberty Alliance, Inc.,” the “Company,” “we,” “us,” or “our” are references to the combined business of Liberty Alliance, Inc., and its direct or indirect subsidiaries. Unless the context otherwise requires, the term “SinoHub” means SinoHub, Inc., a Delaware corporation. On May 12, 2008, the Company, SinoHub Acquisition Corp., a Delaware corporation and wholly owned subsidiary of the Company (“Merger Sub”), SinoHub, Inc., a Delaware corporation and Steven L. White, the principal stockholder of the Company (the “Principal Stockholder”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which Merger Sub agreed to merge with and into SinoHub, with SinoHub being the surviving corporation (the “Merger”). On May 14, 2008, we completed the Merger and issued to the former stockholders of SinoHub 64,015,000 shares of the Company’s Common Stock in exchange for all the outstanding shares of SinoHub capital stock and the Company assumed options exercisable for an additional 1,713,078 shares of its Common Stock. At the closing, the Company also issued 1,785,000 shares of common stock to certain consultants for services rendered in connection with the Merger (“Consultant Shares”).Immediately following the Merger, the Company had 70,000,000 shares of common stock outstanding and options exercisable for an additional 1,713,078 shares of common stock.The original stockholders of the Company now hold approximately 6% of the issued and outstanding shares of the Company’s common stock on a fully diluted basis and the former SinoHub stockholders including the Consultant Shares now hold approximately 94% of the Company’s issued and outstanding shares of common stock. For accounting purposes, the Merger was treated as a reverse acquisition with SinoHub as the acquirer and the Company as the acquired party. When we refer in this report to business and financial information for periods prior to the consummation of the Merger, we are referring to the business and financial information of the Company unless the context suggests otherwise. Upon the closing of the Merger, the board of directors of the Company consisted oftwo directors: Steven L. White and Henry T. Cochran, and our executive officers consisted of Henry T. Cochran, Chief Executive Officer, Treasurer and Secretary; Lei Xia, President; and Willa Li, Chief Financial Officer. A copy of the Merger Agreement was filed as Exhibit 2.1 to our current report on Form 8-K filed with the Securities and Exchange Commission on May 15, As a result of the closing of the Merger with SinoHub, Inc., the former stockholders of SinoHub, Inc. including the Consultant Shares own approximately 94% of the total outstanding shares of our common stock and 94% of the voting power. 3 FORM 10 DISCLOSURE As disclosed elsewhere in this report, on May 14, 2008, we acquired SinoHub, Inc. in a reverse acquisition transaction. Item 2.01(f) of Form 8-K states that if the registrant was a shell company, the statusof the Company immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form Accordingly, we are providing below the information that would be included if we were to file a Form 10. Please note that the information provided below relates to the combined enterprises after the acquisition of SinoHub, Inc. except that information relating to periods prior to the date of the reverse acquisition only relates to Liberty Alliance, Inc. unless otherwise specifically indicated. In this report, we rely on and refer to information and statistics regarding our industry that we have obtained from a variety of sources. This information is publicly available for free and has not been specifically prepared for us for use in this report or otherwise. Although we believe that this information is generally reliable, we cannot guarantee, nor have we independently verified, the accuracy and completeness of this information. DESCRIPTION OF BUSINESS History Liberty Alliance, Inc. The
